TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 10, 2022



                                      NO. 03-21-00498-CV


                                  Sterling Hampton, Appellant

                                                 v.

                  GDS Associates, Inc. and Hi-Line Engineering, Appellees




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, TRIANA
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 31, 2021. The parties

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.